Title: To Benjamin Franklin from Sir James Rutledge, 20 January 1778
From: Rutledge, Sir James
To: Franklin, Benjamin


Sir,
Paris 20th of Jan: 1778.
I take the Liberty of requesting one moment of your time, to Speake to you of a whole familÿ of british Subjects, their project is to go and Settle in North america. They are people of industry, familÿ and talents. The family consists in a father a daugther and two Cleaver young men. They intend to sett up in trade, and to correspond with europe. Every one in this family is acquainted with the English, french, and Dutch Langages. They will go over with both Cash and goods. It is my business to consult you on particulars, and one short audience will fulfill the Wishes of Sir Your most humble Servant.
Js Rutledge Bt.
By my Worthy friend Capn Courter
 
Addressed: To / Dr Franklin. / Esqr.
Endorsed: Rutledge Paris A Family would go over
